KINARD, J., dissenting. Because I believe that the evidence presented to the Commission demonstrates that appellant is unable to work as a result of his compensable injury, I respectfully dissent from the majority opinion. Appellant has now undergone three surgeries to his cervical spine, with the most recent surgery occurring in 2006, after the Commission’s 2005 opinion. The third surgery resulted in additional permanent-partial | impairment to appellant’s cervical spine. Although the Commission determined in 2005 that appellant was entitled to wage-loss disability benefits in the amount of twenty-five percent rated to the body as a whole, appellant petitioned the Commission to review that award based upon a change in physical condition. See Ark. Code Ann. § ll-9-713(a)(2) (Repl.2002). The record in this case supports appellant’s contention that he experienced a change in his physical condition since the Commission’s 2005 opinion. The ALJ, whose opinion was affirmed and adopted by the Commission, based the denial of appellant’s claim for either wage-loss disability benefits or permanent-total impairment benefits on the evidence that appellant could walk without a cane, along with the ALJ’s determination that appellant’s condition improved following appellant’s third surgery. The medical evidence in this case indicates that appellant is unable to earn meaningful wages due to his compensable injury. Both of appellant’s physicians stated that he was unable to work following his third surgery, and appellant supported their determinations with his testimony regarding the limitations he has experienced following his most recent surgery. It appears that the Commission relied upon the medical evidence from Dr. Buono regarding appellant’s condition immediately following his most recent surgery, but then arbitrarily disregarded the more recent reports from Dr. Buono and Dr. Mi-chaels concluding that appellant is unable to work due to his injury. It also appears that the Commission arbitrarily disregarded the medical evidence indicating that appellant continues to experience problems with his cervical spine, chiefly the portion of Dr. Buono’s June 5, 2006 treatment |9note in which he indicates that appellant “may have some neuropathy,” states that appellant will be given a muscle stimulator for “palpable muscle spasm,” and prescribes Lyrica for treatment of the continuing neuropathy in the cervical area affected by two surgeries prior to the 2005 Commission opinion and one surgery thereafter. The Commission may not arbitrarily disregard evidence. See Roberts v. Whirlpool, 102 Ark.App. 284, 284 S.W.3d 100 (2008). On the basis of the opinions of appellant’s treating two physicians that he continues to experience problems with his neck and that he is unable to work as a result, I believe that the Commission’s de-cisión to deny appellant additional permanent impairment benefits lacks a substantial basis, and I would reverse and remand this matter back to the Commission. HART, J., joins.